Willson, Judge.
Defendant’s special plea of former conviction was well pleaded, and the court submitted the issue thereon to the jury, but the verdict does not determine that issue. When a special plea is submitted to the jury the verdict must expressly determine whether such plea is true or untrue. (Code Crim. Proc., art. 712; Davis v. The State, 42 Texas, 494; Deaton v. The State, 44 Texas, 446; Brown v. The State, 7 Texas Ct. App., 619; McCampbell v. The State, 9 Texas Ct. App., 124; Pickens v. The State, 9 Texas Ct. App., 270; White v. The State, 9 Texas Ct. App., 390.)
Because of this error in the proceedings the judgment is reversed and the cause remanded.

Beversed and remanded.

[Opinion delivered June 3, 1885.]